Barnard, P. J.
The defendants, Wheeler and Young, were the owners of the land sought to be affected by the lien. They were the owners as to the lien act, notwithstanding they had agreed to sell the property to Forfar and Anderson. Chap. 478, Laws of 1862, § 1.
Forfar and Anderson were not contractors with the owners to build for the owners upon the premises. They were building upon land, which as between the parties to the agreement, belonged to Forfar and Anderson. Wheeler and Young agreed to advance money to aid in the work, for which they were to be repaid by mortgage on the improved premises. The work which Hall did under the contract, as assignee of Forfar and Anderson, was work done by permission of the owners, and for such work there is no limit to the amount of the lien, other than " the value of such labor and materials.” The judgment should be reversed and a new trial granted at special term, costs to abide event.
Judgment reversed and new trial granted.